Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretations Under 35 USC 112(f)
The claim set contains several limitations that are being interpreted under 35 USC 112f as means-plus-function limitations.  The MPEP lays out a three part test for determining if 112(f) should be invoked.  See MPEP 2181.  (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  While the absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.	
First, claim 1 recites fastening means for securing the segments.  No structures of this fastening means are provided and the three part test is easily met.  The relevant structures from the specification are also recited in claims 4 and 8-9, namely two pairs of collars each having actuation mechanisms (two types are discussed) for tightening and loosening the collars.
Second, claim 1 recites additional fastening means for securing the components.  Again, no structures are recited and the test is easily met.  The specification denotes two different structures that may be used, recited in claims 5 and 6: collars (as above) or a lattice.
Third, claim 10 recites horizontal translation means.  This phrase is equivalent to reciting “means for horizontal translation” and thus meets pasts A and B of the above test.  The claim provides no additional structures, meeting step C.
Fourth, claim 10 recites other horizontal translation means which meets the steps for the same reasons as discussed above.
Fifth, claim 12 recites tilting means.  As before, this is equivalent to reciting a means for tilting and contains no other structures.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 contains several issues rendering it indefinite.  First, claim 1 does not properly delineate the end of the claim’s preamble.  Claim 1 recites a device for mounting wind turbine components, to lift components comprising segments forming a tower and a nacelle of a wind turbine, to positions where the components are mounted to a structure of the wind turbine, a lower portion and an upper portion.  The transition phrase comprising should mark the end of the preamble, with everything following being an element of the device.  Yet the segments forming a tower and a nacelle are actually merely a continuation of the preamble, defining the previously mentioned components.  The first element of the device is actually the recitation of a lower portion.  The lack of a transition phrase renders the claim indefinite because (A) the elements prior to the transition may or may not be elements of the claimed invention and (B) the transition phrase chosen effects the scope of the claim (i.e. the difference between ‘comprising’ and ‘consisting of’).
Second, claim 1 recites that the telescopic assembly has a fastening means and then later recites the upper portions have additional fastening means.  It is unclear whether the word additional is introducing a second, distinct type of fastening means or merely denoting more of the same original type.  
Third, claim 1 recites the lower portion being associated with a telescopic assembly provided with fastening means for securing the segments.  It is unclear if the fastening means are attached to the lower portion or the telescopic assembly.  Also, as a side note, it is unclear what associated means.  This particular issue does not rise to indefiniteness, it is merely broad, but ideally it should be clarified. 
Finally, the phrase of the tower, and is grammatically improper.  In US claim practice, wherein clauses are not typically preceded by an ‘and’ unless there are multiple wherein clauses with the final one being preceded by an ‘and’ to denote the end of a list of items separated by commas.
Given the many issues, to expedite prosecution, the following is the examiner’s understanding of claim 1.  Examination of claim 1 has been made based on this rewritten version.
Claim 1. A device for mounting a tower segment or a nacelle of a wind turbine to an already mounted tower portion of the wind turbine, the device comprising:
		a lower portion and an upper portion coupled by means of a swivel joint;
first fastening means for securing the lower portion to the already mounted tower portion of the wind turbine;
a lift is movable along the whole of the lower and the upper portions; and
second fastening means for securing the tower segment or the nacelle to the lift, 
wherein the center of gravity of the device lies in the lower portion.

Claim 2 recites the telescopic assembly comprises two segments associated with movable between them….  There needs to be a noun following the word movable.
Claim 4 recites the end areas of the lower segment and the end areas of the upper segment.  There is insufficient antecedent basis for either end area.
Claim 10 recites horizontal translation means as well as other horizontal translation means.  These terms have been interpreted under 112f as means-plus-function limitations.  But the specification does not identify any corresponding structures by name or description, and explicitly states both are not illustrated.  As such, these means are indefinite.
Claim 11 recites fastening…by means of the collars.  The collars are not introduced in claim 1, thus there is insufficient antecedent basis for the collars in claim 11.  Likewise, there are no corresponding structures that corresponding to the tilting means of claim 12.
Claim 15 recites the flanges.  There is insufficient antecedent basis for this term.
All remaining claims are rejected based on their dependence. 
  
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
This indication of allowability is predicated on the 112f interpretation of the fastening means being collars with actuating structures as well as examiner’s understanding of claim 1, as indicated in the re-written version of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.